OPINION

Per Curiam:

Under the Rules of Appellate Procedure, respondent was required to serve and file his answering brief on or before November 2, 1976. The brief was neither filed within the allotted time nor has any explanation been tendered for *608respondent’s failure to comply with the requirements of the rules.
Accordingly, under the authority of, and for the same reasons stated in, Kitchen Factors, Inc. v. Brown, 91 Nev. 308, 535 P.2d 677 (1975), we elect to treat the omission as a confession of error.
The order of the district court is reversed and we remand this proceeding with instructions to vacate the order holding appellant in contempt.